Citation Nr: 0000796	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Whether the veteran's son, [redacted], is entitled to 
recognition as a helpless child for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision in which 
the RO found that the veteran's son, [redacted], was 
not entitled to VA benefits as a helpless child under the 
provisions of 38 C.F.R. § 3.356, because it was not shown 
that the veteran's son was permanently incapable of self 
support by reason of physical or mental defect at the date of 
attaining the age of 18 years.  The veteran and his son 
appeared for a hearing before the undersigned member of the 
Board at the RO in July 1999.  Additional evidence was 
received at the hearing, with a waiver of RO jurisdiction.  

The Board also notes that in his substantive appeal (VAF 9) 
and during the hearing, the veteran asserted that his 
exposure to Agent Orange during service led to spinal defects 
in his son.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's claim that his son, [redacted], was 
permanently incapable of self-support by reason of physical 
disability at the age of 18 years is plausible.


CONCLUSION OF LAW

The veteran's claim for recognition of his son as a helpless 
child is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.356 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. The 
Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107 (a) (West 
1991).

The threshold question to be answered in this case is whether 
a well-grounded claim has been presented. 38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to VA's duty 
to assist and to adjudicate the claim.  If the claimant has 
not presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
recognition as a child of a veteran on the basis of permanent 
incapacity for self-support before reaching the age of 18 
years, competent evidence must be presented which supports 
the claim that the child was incapable of self- support on 
the date of his 18th birthday.  Cumby v. West, 12 Vet. 
App. 363 (1999); See also 38 C.F.R. § 3.356 (1999).  Evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the instant case, the evidentiary record includes a record 
of a medical examination conducted by the Division of Motor 
Vehicles in Delaware for the purpose of determining the 
fitness of the veteran's son to operate a motor vehicle.  The 
examination was conducted in July 1985 when the veteran's son 
was 16 years of age.  On examination, the veteran's son was 
noted to have mild spasm and minimal right-sided weakness.  
The examiner reported that the veteran's son exhibited slow 
motor development and symptoms of cerebral palsy including 
psychomotor deficiency (poor visual motor perception) which 
made it unsafe for him to drive.  The veteran's son was 
advised to return for retesting in one year after working on 
improving his coordination and visual motor perception.

In April 1987, the veteran's son was seen for 
psychoeducational assessment consisting of visual motor 
integration testing in an attempt to gather information that 
would support his application for a driver's permit.  The 
veteran's son was 18 at the time of this testing.  He was 
noted to have a medical history of mild cerebral palsy.  It 
was indicated that the veteran's son had been a student at 
the Sussex County Orthopedic Facility during three of his 
early school years, but had not received any special program 
focus for the previous four years.  He was noted to have made 
steady academic growth in high school where he was currently 
an 11th grade student.  The results of a developmental test 
of visual-motor integration were marked by angle distortion, 
integration difficulty, and overflow movements.  While the 
veteran's son was noted to exceed the age norms for specific 
test-age interpretation, his reproductions were described as 
poor.  When his raw score was 
compared to those within the standardization group of age 
thirteen years and up, his percentile score equivalent was 
approximately two.

Considering the clinical findings on the psychoeducational 
assessment and the medical examination conducted by the 
division of motor vehicles, the Board finds sufficient 
evidence to render the claim, at least plausible.  The 
evidence reflects that the veteran had some level of mental 
and physical impairment prior to the time 
that he turned eighteen.  Inasmuch as a well-grounded claim 
has been presented, the Board finds that additional 
development of the record is necessary prior to further 
appellate consideration.


ORDER

To the extent that the veteran has presented a well-grounded 
claim of entitlement to recognition of his son, [redacted]
[redacted], as a helpless child, the appeal is granted.


REMAND

The appellant contends that his son, [redacted], is 
entitled to recognition as a helpless child of the veteran on 
the basis of permanent incapacity for self-support prior to 
reaching the age of 18.  The appellant asserts that his son's 
cerebral palsy has made him incapable of supporting himself.  
The veteran's son was born on March [redacted], 1969, and he 
turned 18 years old on March [redacted], 1987.

In order to establish entitlement to recognition of the 
appellant as the helpless child of the veteran, it must be 
shown that he was permanently incapable of self-support as of 
his eighteenth birthday.  38 C.F.R. § 3.356 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in making such a determination, 
the focus of the analysis must be on the claimant's condition 
as of his 18th birthday. If VA finds that the claimant was 
capable of self-support at age 18, they need proceed no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his 18th 
birthday is not for consideration.  According to the Court, 
if a finding is made that a claimant was permanently 
incapable of self-support as of the claimant's eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis wherein VA has a burden of showing that there is 
improvement sufficient to render the claimant capable of 
self-support.

In the June 1997 rating decision and subsequent statement of 
the case in December 1997, the RO concluded that the 
veteran's son was not shown to be permanently incapable of 
self-support by reason of mental or physical defect by the 
age of 18 on the basis that he was gainfully employed in 1997 
when he was 28 years of age.  There was no specific 
consideration of the veteran's capacity for self-support 
before reaching the age of 18; this violates the holding of 
the Court in Dobson, supra, and requires a remand.  The 
evidence of record consisting of the DMV medical examination 
and the subsequent psychoeducational assessment demonstrates 
the presence of some level of impairment prior to the age of 
eighteen.  However, there are no medical records associated 
with the claims folder documenting treatment of the veteran's 
son for his cerebral palsy or other conditions that would 
have affected his ability to be self-supporting prior to 
reaching the age of eighteen.  On remand, the RO should 
attempt to obtain such evidence from the veteran and/or his 
son.

During the July 1999 hearing before the undersigned member of 
the Board, the veteran's son testified that his symptoms from 
cerebral palsy are the same as they were when he was 
eighteen.  He becomes fatigued and has to rest after working 
for four hours.  He attended an orthopedic facility for 
handicapped children when he was in elementary school.  He 
was denied a driver's license when he was sixteen 
because of problems with hand/eye coordination.  He never got 
his driver's license.  He worked at a local restaurant while 
attending college from 1988-1990 and his hours were fit in 
around his schedule.  He said that his hours were cut back at 
the restaurant in 1990 because of slow business.  Thereafter, 
he tried to get several other jobs at various merchants but 
was never hired.  After he went to the state vocational 
rehabilitation counselor, he was hired at a local grocery 
store as a bagger.  He initially started at 20 hours per 
week, 5 days per week and 4 hours per day, but it was reduced 
to three days per week.  He worked there for five years.  At 
the time he quit, he was only getting one day of work every 
two weeks.  He testified that his hours were cut because 
business was bad at the store.  The veteran's son testified 
that he had never been able to work enough to earn the money 
to pay for all of his support and living expenses.  He said 
that he was limited to working part-time because of his 
transportation situation.

The veteran testified that he had taken his son "to every 
doctor there was to try and help him."  Other than the 
evidence discussed above, the claims folder does not contain 
any medical records pertaining to treatment or evaluation of 
the veteran's son prior to and up to the time that he turned 
eighteen.  Any such records are relevant for the purposes of 
the present appeal, and should be obtained.

Subsequent to the hearing the veteran submitted additional 
evidence including a report of evaluation of his son by Stan 
Schur, CRC, an occupational therapist.  Mr. Schur interviewed 
the veteran's son in August 1999, when he was 30 years of 
age.  He was noted to have had cerebral palsy since birth 
that was indicated to be generally stable with some periods 
of exacerbation.  The veteran's son indicated that he had 
attended the county orthopedic facility during three of his 
elementary school years and was then able to attend public 
school, graduating with a diploma in 1988.  He was enrolled 
at the University of Delaware for a period of two years 
before he had to leave school due to failures.  From June 
1988 to November 1991 (from the ages of 19-22), the veteran's 
son was employed part-time as a dishwasher 
at a local restaurant.  He generally worked less than 10 
hours per week and earned $4.25 per hour.  Since 1994 (age 
24), he has worked as a bagger and produce assistant at a 
Food Lion grocery store with the help of the state vocational 
rehabilitation program.  He has worked 2-4 hours per week 
earning $6.50 per hour.  The veteran's son indicated that the 
Food Lion was either unable or unwilling to give him 
additional hours despite his desire to put in more time at 
work.  Vocational 
assessment testing revealed speech difficulty and rambling 
responses.  Non-verbal tests were marked by long reaction 
time, much trial and error, and repetition of errors.  
Testing of career ability aptitudes showed below average 
mechanical reasoning, poor manual speed and dexterity, very 
poor perceptual speed and accuracy, and very poor verbal 
reasoning.  The therapist concluded that it was highly 
unlikely the veteran's son would ever be considered self-
supporting even under the most ideal circumstances.  No 
comment was made regarding the ability of the veteran's son 
to be self-supporting up to and at the time that he turned 
eighteen; the findings were limited to the current 
capabilities of the veteran's son.

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).

To ensure that all due process requirements are met, the 
Board determines that further development is necessary prior 
to appellate review.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
inquire as to the availability of any medical 
treatment records that may be available 
concerning treatment or evaluation of the 
veteran's son prior to the time that he 
turned eighteen.  Based on his response, the 
RO should undertake all appropriate actions 
to 
obtain, or to assist the veteran in 
obtaining, copies of all relevant medical 
treatment records from the identified 
source(s), and associate them with the claims 
folder.

2.  The RO should contact the specific Golden 
Corral and Food Lion establishments wherein 
the veteran's son was employed and request 
each employer to furnish all 
employment records concerning the veteran's 
son.  In particular, these records should 
include documentation of all periods of 
employment, including dates and hours worked 
during this period of time.

3.  The University of Delaware should be 
contacted and asked to furnish records 
concerning [redacted] pursuit of a 
degree from 1988-1990 at that facility.  In 
particular, the dates of attendance and the 
numbers of credit hours pursued each semester 
should be furnished.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the development requested 
herein above was conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  After the requested development has been 
completed, the RO should again review the 
appellant's claim.  It should be determined 
whether the veteran's son was capable of 
self-support at age 18, consistent with 
38 C.F.R. § 3.356, Dobson, supra., and all 
other pertinent legal authority.  If a 
finding is made that [redacted] was 
permanently incapable of 
self support as of his eighteenth birthday, 
then the RO must consider whether there was 
improvement subsequent to that time 
sufficient to render the veteran's son 
capable of self-support.

6.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished a supplemental statement 
of the case and given an opportunity to 
respond thereto before the case is returned 
to the Board for further appellate review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



